Pish, P. J.
It is cause requiring the grant of a new trial for the judge, on the trial of a gaming case, when admitting to the jury evidence of the good character of the accused, to say, in effect, that while evidence of good character is admissible in all criminal cases, in his opinion it does not illustrate the issue, or amount to much, in a gaming case. Civil Code, § 4334 ; Wannaclc v. Macon, 53 Ga. 162 (3); iVcsl v. Slack, 65 Ga. 647 (2) ; Southwestern S. Co. v. Philpot, 67 Ga. 675 (8). Where, in a certiorari, error was assigned upon such intimation by the trial judge of his opinion as to the probative value of testimony, the overruling of the certiorari was erroneous.

Judgment reversed.


All the Justices concur.